 

Exhibit 10.1

 

SIXTH LEASE AMENDMENT

 

This SIXTH LEASE AMENDMENT (this "Amendment") is made as of the 1st day of April
2019, by and between BEDMINSTER 2 FUNDING, LLC, having an office at c/o Advance
Realty, 1420 U.S. Hwy 206, suite 200, Bedminster, NJ 07921 ("Landlord"), and
AMARIN PHARMA INC., having an office at 1430 Route 206, Bedminster, New Jersey
07921 ("Tenant").

 

RECITALS:

 

A.Landlord and Tenant entered into a Lease Agreement dated as of April 1, 2013,
as modified by a Second Amendment to Lease and Partial Surrender and Early
Termination Agreement (the "Second Amendment") dated January 23, 2014, Third
Amendment to Lease and Partial Surrender and Early Termination Agreement (the
"Third Amendment") dated April 3, 2014, Fourth Lease Amendment dated December
27, 2016, and Fifth Lease Amendment dated May 5, 2017 (collectively, the
"Lease"), pursuant to which Tenant currently leases 21,963 rentable square feet
of space (the "Existing Premises") on the first and second floors of the
building located 1430 Route 206, Bedminster, New Jersey (the "Building");

B.Notwithstanding the existence of the aforementioned Second Amendment, Third
Amendment, Fourth Amendment and Fifth Amendment, Landlord and Tenant acknowledge
that they have not executed a document entitled "First Amendment", nor does a
"First Amendment" to the Lease exist;

C.Landlord and Tenant desire to amend the Lease subject to the terms, covenants
and conditions set forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged by Landlord and Tenant, the parties hereto mutually
covenant and agree as follows:

1.All capitalized terms not defined herein shall have the meaning ascribed them
in the Lease.

2.The Expiration Date of the Lease shall be extended from April 30, 2019 to
September 15, 2019.

3.During the period May 1, 2019 through September 15, 2019, Tenant shall pay
Annual Base Rent as follows:

 

Lease Months

Annual

Monthly

Rent PSF

 

 

 

 

5/1/19 - 9/15/19*

$625,945.56

$52, 162.13

$28.50

 

*For the period of September l, 2019 through September 15, 2019, the monthly
amount above shall be prorated on a per diem basis at the rate of one-thirtieth
(1/30th) of such monthly installment or the Annual Base Rate.

MEI 29221526v.l

--------------------------------------------------------------------------------

 

4.Except as may be expressly set forth herein or in the Lease, neither Landlord
nor Landlord's agents have made any representations or promises with respect to
the physical condition of the Premises, the Building, the land upon which it is
erected, the rents, leases, expenses of operation or any other matter or thing
affecting or related to the Premises, and no rights, easements or licenses are
acquired by Tenant by implication or otherwise except as expressly set forth in
the provisions of this Amendment or in the Lease. Tenant has inspected the
Premises and the Building and is thoroughly acquainted with their condition and
agrees to take the same "as is".

5.Landlord and Tenant each warrant to the other that it has not employed or
dealt with any broker, agent or finder, in connection with this Amendment other
than Jones Lang LaSalle (collectively, "Broker"). Tenant shall indemnify, defend
and hold harmless Landlord and Landlord's Agents from and against any claims,
demands, liabilities, causes of action, suits, judgments, damages and expenses
(including litigation costs and attorneys' fees) for brokerage or other
commissions asserted by any broker, agent or finder employed by Tenant or
Tenant's Agents or with whom Tenant or Tenant's Agents have dealt (whether
directly or indirectly, in whole or in part), other than Broker, such
indemnification obligation to survive the Expiration Date or earlier termination
of the Lease. Landlord shall indemnify, defend and hold harmless Tenant and
Tenant's Agents from and against any claims, demands, liabilities, causes of
action, suits, judgments, damages and expenses (including litigation costs and
reasonable attorneys' fees) for brokerage or other commissions asserted by any
broker, agent or finder employed by Landlord or with whom Landlord has dealt
(whether directly or indirectly, in whole or in part), such indemnification
obligation to survive the Expiration Date or earlier termination of the Lease.
Landlord shall pay a commission to Broker pursuant to a separate written
agreement between Landlord and Broker.

6.Tenant represents and warrants that it is the sole owner and holder of the
Tenant's interest in the Lease, and it has not assigned, mortgaged,
hypothecated, sublet, or otherwise alienated all or any part of its interest in
the Lease or the Premises. The Lease is in full force and effect and is
enforceable in accordance with its terms. Tenant has no claim, action or right
of setoff against Landlord arising out of the Lease or Tenant's occupancy.
Tenant represents that there has been no default on the part of Landlord or
Tenant under the Lease, nor has any event or condition occurred that after the
giving of notice or lapse of time would constitute an event of default on the
part of Landlord or Tenant under the Lease.

7.The parties hereto represent and warrant to each other that each has full
right and authority to enter into this Amendment and that the person signing
this Amendment on behalf of Landlord and Tenant respectively has the requisite
authority for such act.

8.Except as expressly provided herein, all other terms, conditions, covenants,
conditions and agreements as set forth in the Lease remain unchanged and in full
force and effect, and the parties hereto ratify and reconfirm the Lease. In the
event of any conflicts or inconsistencies between the provisions of this
Amendment and the provisions of the Lease, the provisions of this Amendment
shall control.

9.This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all such counterparts shall constitute
one agreement.

(Remainder of this page left intentionally blank — Signature page to follow)

-2-

MEI 29221526v.1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

LANDLORD:

 

 

 

BEDMINSTER 2 FUNDING, LLC,

 

 

 

By:

 

Advance Realty Development. LLC, it's sole member

 

 

 

By:

 

/s/ Peter Cocoziello

 

 

 

Name:

 

Peter Cocoziello

Title:

 

Authorized Representative

 

 

 

TENANT:

 

 

 

AMARIN PHARMA INC.

 

 

 

By:

 

/s/ Michael Kalb

 

 

 

Name:

 

Michael Kalb

Title:

 

CFO

 

-3-

MEI 29221526v.1